COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Union Pacific Railroad Company v. Hilaria Sauseda, et al.
Appellate case number:      01-21-00625-CV
Trial court case number:    2021-50475
Trial court:                152nd District Court of Harris County
       Debra Tsuchiyama Baker, Earnest W. Wotring, John Muir, and David George of
Baker Wotring LLP have filed a motion to withdraw as counsel for appellant, Union Pacific
Railroad Company. See TEX. R. APP. P. 6.5(a), (b). The motion represents that appellant
has consented to the motion to withdraw. The motion does not include the information
required by Texas Rule of Appellate Procedure 6.5(a) and (b), however, the motion notes
that appellant has retained new counsel, Gavin R. Villareal and Maddy R. Dwertman of
Baker Botts LLP. This Court’s records reflects that Gavin R. Villareal and Maddy R.
Dwertman have filed a notice of appearance with the Clerk of this Court, designating Gavin
R. Villareal as lead counsel for appellant. See TEX. R. APP. P. 6.1, 6.2.
       Accordingly, we construe the motion as a motion to substitute counsel. See TEX. R.
APP. P. 6.5(d). Further, the motion includes a certificate of conference representing that
no party is opposed to the relief requested in the motion. See TEX. R. APP. P. 10.1(a)(5),
10.3(a)(2).
       Accordingly, the motion is granted. The Clerk of this Court is directed to note the
withdrawal of Debra Tsuchiyama Baker, Earnest W. Wotring, John Muir, and David
George of Baker Wotring LLP as counsel for appellant and the substitution of Gavin R.
Villareal and Maddy R. Dwertman as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court


Date: __December 16, 2021____